ON PETITION FOR REHEARING
A petition for rehearing was filed herein. The arguments advanced therefor are substantially those advanced on the original hearing, and all the matters urged have heretofore been carefully considered, and no reason exists why a rehearing should be granted. It appears, however, that the city believes that it has grounds of defense, and which, it claims, can be set up in the further proceedings of the case. This court did not intend to preclude the city from answering over and setting up such defenses as it may have, and special directions, mentioned in the original opinion herein, were made under the belief that the further proceedings in the case could be expedited thereby. *Page 39 
While these special directions would not prevent the city from setting up whatever defenses it has, they may as well be eliminated, and the case is, accordingly, remanded to the district court with the simple direction to overrule the demurrer, and for further proceedings not inconsistent with the opinion. Rehearing is denied.
Rehearing denied.
KIMBALL, Ch. J., and RINER, J., concur.